DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants preliminary amendment filed February 5, 2020 has been received and entered.  Claims 1-16 remain pending in the instant application.

CLAIMS
1.	Claims 8-11 and 13 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claims 8-11 and 13 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
None of the bacteria/microorganisms/fungal/enzymes recited in the claims share a “single structural similarity.”  To the contrary, each of the recited bacteria/microorganism/fungal strain is an independent and distinct species.  Additionally, each and every enzyme has a unique primary, secondary, and tertiary structure.  Accordingly, no “single structural similarity” is to be found.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 13 recites the limitation "the enzymes" of claim 12.  There is insufficient antecedent basis for this limitation in the claim.
3.	Claim 11 recites the limitation “the strains” of claim 10.  There is insufficient antecedent basis for this limitation in the claim.  NOTE:  Claim 10 depends on claim 7 and recites both bacterial strains and fungal strains, rendering “the strain” indefinite.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 6-8, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lv et al.
	The claims are drawn to a method for controlling the carbon feed to a fed-batch fermentation, the method comprising adding an aliquot of a limiting substrate to the fermentation broth, measuring the disturbance in the pH of the fermentation broth and adjusting the carbon feed in response to the magnitude of the disturbance of the pH signal.
	Lv et al (Biotechnology Letters  Vol. 26, pp 1713-1716, 2004) disclose of fed-batch culture fermentation of Lactococcus which is pH feed-back controlled.  (See abstract; page 1714).  Lv et al further disclose that the limits for pH were set at 6.75 and 6.85, in which sucrose was fed pH fell below 6.75 and stopped when pH rose above 6.85.  (See page 1714).
	Accordingly, Lv et al disclose of each and every limitation of the instantly filed claims.

5.	Claim(s) 1-4, 6-8, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siano.
	The claims are drawn to a method for controlling the carbon feed to a fed-batch fermentation, the method comprising adding an aliquot of a limiting substrate to the fermentation broth, measuring the disturbance in the pH of the fermentation broth and adjusting the carbon feed in response to the magnitude of the disturbance of the pH signal.
	Siano (US Patent Number 6,284,453) disclose of fed-batch culture fermentation which requires pH control.  (See abstract; Claim 1).  Siano et al further disclose adjusting the feed rate containing a growth-limiting metabolite via tracking the on-off pulses of a pH controller.  (See claim 1; column 18).  Siano further disclose of fermenting Streptomyces.  (See Example 3).
	Accordingly, Siano disclose of each and every limitation of the instantly filed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-8, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al or Siano in view of Moonen et al.
	The claims are drawn to a method for controlling the carbon feed to a fed-batch fermentation, the method comprising adding an aliquot of a limiting substrate to the fermentation broth, measuring the disturbance in the pH of the fermentation broth and adjusting the carbon feed in response to the magnitude of the disturbance of the pH signal, wherein the pH signal is treated by Fourrier transformation.
	The teachings of Lv et al and Siano are set forth above.
	Lv et al and Siano do not teach of Fourrirer transformation.
	Moonen et al (US Publication 2009/0131782) teach that it was routine in the art to employ Fourrier transformations to preform control feedback.  (See paragraph 0197).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have employed Fourrier transformations for calculating control feedback, given that Lv et al and Siano have used pH control feedback to regulate carbon feed in fermentation.

7.	Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al or Siano in view of Zhang et al and Takano et al.
	The claims are drawn to a method for controlling the carbon feed to a fed-batch fermentation, the method comprising adding an aliquot of a limiting substrate to the fermentation broth, measuring the disturbance in the pH of the fermentation broth and adjusting the carbon feed in response to the magnitude of the disturbance of the pH signal, wherein the microorganisms are Streptomyces lividans or Saccharomyces cerevisiae.
	The teachings of Lv et al and Siano are set forth above.
	Lv et al and Siano do not teach of batch fermenting Streptomyces lividans or Saccharomyces.
	Zhang et al (US Patent Number 6,232,111) teach that at the time of the instant invention it was routine to batch ferment Saccharomyces cerevisiae.  (See column 3).  
	Takano et al (US Publication 2003/0124644) teach that at the time of the instant invention it was routine to batch ferment Streptomyces lividans.  (See paragraph 0091).
	Accordingly, it would have been prima facie obvious to have practiced the method of controlling the carbon feed to a fed-batch fermentation using pH as a feedback as taught by Lv et al or Siano and specifically employed Saccharomyces cerevisiae as taught by Zhang et al or Streptomyces lividans as taught by Takano et al.  One would have been motivated to employ these strains based on the teachings of Siano and Lv using different strains for pH-controlled feedback.
	It is noted that the references do not teach a fermenter of at least 20 liters, however determining the size which is optimal for fermentation is merely the result of optimizing a result effective variable.  As set forth in In re Boesch, 617, F.2d 272, 276, 205 USPQ 215, 219, (CCPA 1980), it is normally within the skill in the art to optimize a result effective variable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 28, 2022